Dismissed and Memorandum Opinion filed August 9, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-01052-CV

 ANGELINA GAILEY, IN HER CAPACITY AS INDEPENDENT EXECUTRIX
   OF THE ESTATE OF PATRICK LEE GAILEY, DECEASED, Appellant

                                           V.

                         PASQUAL GUTIERREZ, Appellee


                       On Appeal from the 61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-78995


                  MEMORANDUM                        OPINION


      This appeal is from a judgment signed August 24, 2011. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On May 24, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.




                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                            2